DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claims 1-15: 
Reference characters within the claims corresponding to elements recited in the detailed specification/drawings may be used, however, their use is considered as having no effect on the scope of the claims.  MPEP 608.01(m).   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because both claims appear to attempt to claim an apparatus but fail to recite sufficient hardware.
Regarding claim 14: Claim 14 claims “a processor” comprising “computer code instructions” and further recite that the “processor being configured to perform the enrollment method…according to claim 11”. Although ¶52 of the specification discloses that: “[t]he processor 10 is preferably a microprocessor”, it should be noted that the definition is open ended as “preferably” does not positively exclude other forms of processors. Furthermore, “processor” may also mean “software” only. For example, U.S. 20140270401 A1 in ¶89 states: “a processor which can comprise software”, U.S. 2017/0293981 A1 in ¶81 states: “Modules or processors may constitute either software modules (e.g., code embodied on a machine-readable medium) or hardware modules”, or U.S. 2008/0228915 A1 in ¶40 states: “processor 302 constitute software”. Lastly, the Authoritative Dictionary of IEEE Standards Terms, 7th Edition, lists as one of the definitions for “processor”: “A computer program that includes compiling, assembling, translating, and related functions for specific programming languages”. 
Under the broadest reasonable interpretation when read in light of the specification, the examiner finds that the term “processor” does not necessarily exclude software only based processors. For this reason, all of claim 14 may be viewed as “software per se” as the “processor” may not necessarily be limited to hardware. 
Regarding claim 15: Claim 15 depends on claim 14 and does not add any further hardware, as an assembly does not necessarily refer to hardware (according to Merriam-Webster Online Dictionary an “assembly” is “a collection of parts so assembled”. Furthermore, an interface may refer to a software/programming interface only. 
How to overcome this rejection: Applicant may wish to recite positive hardware in claim 15, for example substitute “processor” with “microprocessor” to overcome this rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2016/0164682 A1 (hereinafter "Hartloff"), and further in view of US 2014/0003679 A1 (hereinafter “Han”).

Regarding claim 1:
Hartloff discloses:
An enrollment method of an individual for processing biometric data of the individual by a processor and by a secure element, comprising the following steps implemented by the processor from a reference biometric data (w) acquired on the individual (see Fig. 4 of Hartloff as well as ¶85: “shows an example flow diagram of a method 400 of determining an enrollment biometric template”):
see ¶90 of Hartloff: “an enrollment biometric template may be constructed. The enrollment biometric template may be constructed in accordance with "T=bi XOR ci, ps(ci),”, where ‘T’ is analogous to “a logical object”, ‘bi’ is analogous to “the reference biometric data” and ‘ci’ is analogous to “key”, examiner notes that applicant’s specification at ¶84 states that: “The PIN key is, for example, a key entered by the authorized individual during their enrollment, or a randomly selected key.”, hence meets the definition of Hartloff’s ci given in ¶90: “ci" represents the random code word selected from the ECC”), said object making it possible to subsequently reconstruct said key (PIN) from an acquired biometric data (w') if a distance between the reference biometric data (w) and the acquired biometric data (w') is less than a threshold, said logical object being referred to as helper data (H1) (see ¶96 of Hartloff: “The term "(b.sub.j' XOR b.sub.i)" may decide to the difference between these two template points. If this difference is within the error-correcting capabilities of the error correction code used during enrollment of the enrollment user, then "y.sub.j" will decode to "c.sub.i" resulting in the verification user being authenticated as the enrollment user. However, if the difference between the template points "b.sub.j'" and "b.sub.i" is larger than the error-correcting capabilities of the error correction code, then "y.sub.j" will decode to an incorrect code word resulting in the verification user not being authenticated as the enrollment user.”), 

Hartloff does not explicitly disclose the following limitation disclosed by Han:
see Han, ¶34: “The secure enclave processor 122 may accordingly receive the encrypted fingerprint data, decrypt the fingerprint data, and search for a match in the template library 124”).

The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[s]imple substitution of one known element for another to obtain predictable results”. 
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to substitute Hartloff’s method of storing the enrollment codes within the client (see ¶26-27) with the system of securely processing the enrollment codes within a secure enclave and substitute as disclosed in Han while substituting Han’s encrypted fingerprint with Hartloff’s enrollment code, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, ensuring that the crucially private enrollment codes are safe in case Hartloff’s client device is compromised by malicious actors. 

Regarding claim 2:
The combination Hartloff and Han discloses:	
2. The enrollment method according to claim 1, wherein the processor (10) and the secure element (11) are embedded on a single physical medium (2) (see Han, ¶54 with reference to Fig. 6: “The various components shown in FIG. 6 can be implemented in hardware, software, firmware or any combination thereof, including one or more signal processing and/or application specific integrated circuits”).  

Regarding claim 3:
The combination Hartloff and Han discloses:
The method according to claim 1, wherein the helper data (H1) comprises a result from the exclusive OR operator applied to the reference biometric data (w) and to the key (PIN) (see ¶90 and citation listed in the rejection of claim 1).  

Regarding claim 4:
The combination Hartloff and Han discloses:
The enrollment method according to claim 1, wherein the key (PIN) is independent from the 20reference biometric data (w) (see ¶24: “For example, the client module may receive the biometric input, determine the enrollment feature point data, randomly select one or more code words from the ECC, and use the one or more code words to determine obfuscated feature point data based on the one or more code words and the enrollment feature point data”, hence proving that the code words are independent from the biometric input, however numerous paragraphs in the reference state this fact too, e.g. ¶26, 89-90).  

Regarding claim 5:
The combination Hartloff and Han discloses:
1) taking as input the helper data (H1) and an acquired biometric data (w'), wherein a reconstruction result provided as output by the reconstruction 25function (Rec1) depends on the distance between the reference biometric data (w) and the acquired biometric data (w') (see ¶90-96, but in particular ¶96 and the citation given in the rejection of claim 1).  

Regarding claim 6:
The combination Hartloff and Han discloses:
The enrollment method according to claim 1, wherein the helper data (H1) is calculated from an error correcting code (C) associated with a plurality of error correcting code elements 30separated two by two by a predetermined gap (see ¶24: “. The client module may randomly select one or more code words from an Error Correction Code ("ECC"). The ECC may be a linear error correcting code scheme or any other error correcting code scheme. In some implementations, the client module may select one code word for each feature point. The code word may then be used to obfuscate the one or more feature points included in the enrollment biometric input. For example, the client module may receive the biometric input, determine the enrollment feature point data, randomly select one or more code words from the ECC, and use the one or more code words to determine obfuscated feature point data based on the one or more code words and the enrollment feature point data”, 26, 89 and 90).  

Regarding claim 7:
The combination Hartloff and Han discloses:
see Han, ¶34: “The secure enclave processor 122 may accordingly receive the encrypted fingerprint data, decrypt the fingerprint data, and search for a match in the template library 124”).

Regarding claim 9:
The combination Hartloff and Han discloses:
The enrollment method according to claim 1 comprising an additional step of recording the key in a memory of the secure element, in encrypted form (see Han, ¶34).

Regarding claim 10:
The combination Hartloff and Han discloses:
The enrollment method according to claim 1, wherein the reference biometric data (w) is 5obtained from a biometry pattern, said biometry preferably being a fingerprint or an iris or a face or a voice (see ¶14: “a user may enroll a biometric template including biometric data describing one or more unique characteristics of the user (e.g., fingerprint, iris pattern, etc.).”).

Regarding claim 11:
Hartloff discloses:
A biometric processing method of data from a candidate individual by a processor and by a secure element, the processing following an enrollment of at least one authorized individual according to an enrollment method according to claim 1, the processing method (see ¶95: “an example flow diagram of a method 500 of determining a private key for authenticating a verification user”) comprising the following steps implemented by the processor:
- receiving (1100) an acquired biometric data (w') (see Fig. 5 and ¶96: “a set of feature points may be extracted from the verification biometric input”);
obtaining (1200) a reconstruction result from the acquired biometric data (w') and from a helper data (H1) obtained during the enrollment of the authorized individual (¶96: “The obfuscated feature point data may be determined by decoding the obfuscated feature point data based on "yj=(bj' XOR bi XOR ci). The term "(bj' XOR bi)" may decide to the difference between these two template points.”);

Hartloff does not explicitly disclose the following limitation disclosed by Han:
transmitting (1300) the reconstruction result to the secure element (see Han, ¶34: “The secure enclave processor 122 may accordingly receive the encrypted fingerprint data, decrypt the fingerprint data, and search for a match in the template library 124”).

The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[s]imple substitution of one known element for another to obtain predictable results”. 


Regarding claim 12:
The combination Hartloff and Han discloses:
The biometric processing method according to claim 11, wherein the biometric processing comprises an authentication or an identification of the candidate individual, comprising a step implemented by the secure element of binary comparison (1400) between, on the one hand, the reconstruction result and, on the other hand, a key (PIN) transmitted to the secure element during enrollment (see ¶96: “If this difference is within the error-correcting capabilities of the error correction code used during enrollment of the enrollment user, then "y.sub.j" will decode to "c.sub.i" resulting in the verification user being authenticated as the enrollment user. However, if the difference between the template points "b.sub.j'" and "b.sub.i" is larger than the error-correcting capabilities of the error correction code, then "y.sub.j" will decode to an incorrect code word resulting in the verification user not being authenticated as the enrollment user.”).


Regarding claim 13:
The combination Hartloff and Han discloses:
The biometric processing method according to claim 12, wherein the binary comparison step (1400) is implemented with respect to a plurality of keys (PIN) each associated with an authorized individual (see ¶24: “randomly select one or more code words from the ECC, and use the one or more code words to determine obfuscated feature point data based on the one or more code words and the enrollment feature point data”).

Regarding claim 14:
The combination Hartloff and Han discloses:
A processor (10) for use in processing biometric data from an individual, comprising computer code instructions for making it possible to obtain a reconstruction result from an acquired biometric data and from the helper data, the processor being configured to perform the enrollment method and to perform a biometric processing method according to claim 11 (see ¶48: “client 102 may include a processor-based computing device. For example, the client 102 may include a mobile phone, a smartphone, a tablet computer, a laptop computer, a desktop computer, a set-top box, or a connected device (e.g., a smartwatch, smart glasses, a smart pedometer, or any other connected device).”).

Regarding claim 15:
The combination Hartloff and Han discloses:
An assembly for processing biometric data from an individual comprising a processor (10) according to claim 14 and further comprising a secure element (11), the processor see ¶48: “client 102 may include a processor-based computing device. For example, the client 102 may include a mobile phone, a smartphone, a tablet computer, a laptop computer, a desktop computer, a set-top box, or a connected device (e.g., a smartwatch, smart glasses, a smart pedometer, or any other connected device).”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2016/0164682 A1 (hereinafter "Hartloff") in view of US 2014/0003679 A1 (hereinafter “Han”), and further in view of U.S. PGPub. No. 2015/0074615 A1 (hereinafter “Han ‘615”).

The combination Hartloff and Han does not disclose the following limitation taught by Han ‘615:
wherein the reference biometric data (w) is erased from the memory of the processor at the end of the enrollment method (Han ‘615 teaches this in ¶294: “the representative image of the user's fingerprint is deleted from the device upon enrollment of the fingerprint”).

The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[u]se of known technique to improve similar devices (methods, or products) in the same way”. 


How to overcome this rejection: 
Applicant may wish include the exact formula on how to determine the distance threshold, as recited in ¶120 of the specification, to overcome the prior art rejection. It should be noted that an updated search would need to be conducted and that any such amendment does not guarantee patentability. 

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
U.S. Pub. No. 2020/0154025 A1 (“Giri”) – discloses a biometric system, and ¶63 discloses how biometric input is combined with code by employing a one-way hash function. 
U.S. Patent No. 6,038,315 (“Strait et al.”) – discloses a biometric authentication system that XORs a biometric input with a codeword to produce a reference value. An individual’s reference value is then used later and XORed to reproduce the original codeword. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491